Case 19-10214 Doc       166-1 Filed 07/23/19 Entered    07/23/19 16:20:47
     Desc     Exhibit Exhibit A - Bank Exhibit No. 1   Page      1 of 8
Case 19-10214 Doc       166-1 Filed 07/23/19 Entered    07/23/19 16:20:47
     Desc     Exhibit Exhibit A - Bank Exhibit No. 1   Page      2 of 8
Case 19-10214 Doc       166-1 Filed 07/23/19 Entered    07/23/19 16:20:47
     Desc     Exhibit Exhibit A - Bank Exhibit No. 1   Page      3 of 8
Case 19-10214 Doc       166-1 Filed 07/23/19 Entered    07/23/19 16:20:47
     Desc     Exhibit Exhibit A - Bank Exhibit No. 1   Page      4 of 8
Case 19-10214 Doc       166-1 Filed 07/23/19 Entered    07/23/19 16:20:47
     Desc     Exhibit Exhibit A - Bank Exhibit No. 1   Page      5 of 8
Case 19-10214 Doc       166-1 Filed 07/23/19 Entered    07/23/19 16:20:47
     Desc     Exhibit Exhibit A - Bank Exhibit No. 1   Page      6 of 8




                EXHIBIT A
                                                           Case 19-10214 Doc       166-1 Filed 07/23/19 Entered                                                                          07/23/19 16:20:47
                                                                Desc     Exhibit Exhibit A - Bank Exhibit No. 1                                                                         Page      7 of 8




Hermitage Expense Budget
1) Expense Log - Non-Accrual Legal and Other Expenses 2019 Year To Date & Forecasted
             January                             February                           March                                                                    April                                     May                                        June
 Date            Descr.        Amount            Date         Descr.       Amount           Date       Descr.         Amount           Date             Descr.       Amount           Date         Descr.         Amount                Date      Descr.   Amount
  1/3/19    Land Lease             85,414.00 2/7 &19/19 Receiver               88,000.00   2/26/19   Legal                 5,303.50     4/1/19   Receiver                82,000.00     5/1/19   Receiver              90,000.00   6/14/19      Receiver        77,000.00
  1/8/19    RE Taxes               28,717.12      2/14/19 Legal                 8,248.00   2/19/19   Legal                 6,642.00    4/30/19   Utilities (Water)       22,012.57    5/23/19   Utlilities (Elec)     10,260.00   5/23/19      Legal            4,251.20
  1/8/19    RE Taxes              311,799.29      2/20/19 Utilities (Elec)     15,378.67    3/8/19   Receiver             88,000.00    3/15/19   Legal                   14,936.37    4/17/19   Legal                  3,579.50   6/21/19      Legal           24,762.27
  1/9/19    Receiver               52,600.00                                               3/20/19   Utilities (Water     45,391.92    4/11/19   Legal                    7,346.65     5/9/19   Legal                  6,024.50   6/20/19      Utilities        8,676.76
12/10/18    Legal                  14,091.35                                               3/16/19   Utilities (Elec)     13,259.69    4/11/19   Utilities (Elec)        13,108.59
12/17/18    Legal                   7,224.00
 1/23/19    Utilities (Elec)       14,296.04

Actual - Expensed                 514,141.80 Actual - Expensed               111,626.67 Actual - Expensed              158,597.11 Actual - Expensed                     139,404.18 Actual - Expensed               109,864.00 Actual - Expensed               114,690.23




Forecasted                               -   Forecasted                             -   Forecasted                            -   Forecasted                                   -   Forecasted                             -   Forecasted                             -
Total                             514,141.80 Total                           111,626.67 Total                          158,597.11 Total                                 139,404.18 Total                           109,864.00 Total                           114,690.23

                      July                                      August                                  September                                         October                                   November                                   December
  Date           Descr.        Amount             Date         Descr.     Amount           Date        Descr.      Amount               Date            Descr.       Amount            Date        Descr.     Amount                   Date       Descr.   Amount
   7/5/19 Receiver                 73,000.00
   7/3/19 Utilities (Elec)         57,334.07




                                                                                                                                                                                                                                  Rec
Actual - Expensed                 130,334.07 Actual - Expensed                      -   Actual - Expensed                      -      Actual - Expensed                        -     Actual - Expensed                     -      Actual                              -
                                                8/1/19   Receiver             73,000.00
 7/15/19 Legal                     15,000.00   8/15/19 Legal                  15,000.00
 7/15/19 Utilities (Elec)          12,500.00   8/15/19 Utilities (Elec)       12,500.00



Forecasted                         27,500.00 Forecasted                      100,500.00 Forecasted                             -      Forecasted                               -     Forecasted                            -      Forecasted                          -
Total                             157,834.07 Total                           100,500.00 Total                                  -      Total                                    -     Total                                 -      Total                               -

                                                                                                                                                                                                              2019 YTD Actual - Expensed                     1,278,658.06
                                                                                                                                                                                                              2019 YTD Actual - Forecasted                     128,000.00
                                                                                                                                                                                                              2019 YTD Actual Expensed & Forecasted          1,406,658.06
                                                          Case 19-10214 Doc       166-1 Filed 07/23/19 Entered                                                                    07/23/19 16:20:47
                                                               Desc     Exhibit Exhibit A - Bank Exhibit No. 1                                                                   Page      8 of 8




Hermitage Expense Budget
1) Expense Log - Non-Accrual Legal and Other Expenses 2018 Year To Date & Forecasted
              January                           February                          March                                                              April                                     May                                          June
  Date        Descr.           Amount           Date       Descr.   Amount           Date     Descr.        Amount           Date            Descr.          Amount          Date       Descr.        Amount               Date          Descr.        Amount
  1/10/18 RE Taxes                 83,851.00    2/8/18   Legal          14,359.00   3/15/18 Legal                9,473.03    4/11/18 Legal                       22,495.06  5/15/18 Legal                 23,578.00           6/12/18 Utilities (Wat)      48,105.60
  1/31/18 Legal                     6,183.00   2/15/18   Legal           6,211.59   3/23/18 Legal               12,313.00    4/12/18 Legal                       10,566.40  5/15/18 Legal                 10,071.11           6/15/18 Legal                22,132.00
                                               2/27/18   RE Taxes       55,237.32                                             4/9/18 Utilities (Elec)            82,554.01  5/15/18 Utilities             79,969.00           6/18/18 Utilities (Elec)     17,754.70
                                               2/27/18   RE Taxes       18,980.82                                            4/30/18 Forced-Placed Ins          290,160.00  5/30/18 Utilities             23,543.16
                                               2/13/18   Legal          14,505.00                                            4/11/18 Utilities                   48,259.19  5/30/18 Utilities             21,246.08
                                                                                                                             4/11/18 RE Taxes                   660,321.58
Actual - Capitalized               90,034.00 Actual - Capitalized      109,293.73 Actual - Capitalized           21,786.03 Actual - Capitalized               1,114,356.24 Actual - Capitalized           158,407.35 Actual - Capitalized                 87,992.30
Forecasted                               -   Forecasted                       -   Forecasted                           -   Forecasted                                  -   Forecasted                            -   Forecasted                                 -
Total                              90,034.00 Total                     109,293.73 Total                          21,786.03 Total                              1,114,356.24 Total                          158,407.35 Total                                87,992.30

                      July                                    August                             September                                         October                                 November                                    December
  Date           Descr.        Amount           Date     Descr.     Amount           Date       Descr.         Amount           Date            Descr.       Amount           Date        Descr.         Amount            Date         Descr.        Amount
   7/2/18   Receiver               80,500.00   8/15/18 RE Taxes         48,896.72   8/31/18   Utilities (Elec)     15,493.15    9/25/18   Legal                   7,458.00   11/16/18   Utilities (Elec)     13,061.53      12/31/18 Receiver             52,600.00
  7/31/18   Receiver               83,400.00   8/27/18 Receiver         75,400.00   6/27/18   Legal                22,194.04   10/15/18   Legal                   2,244.00   11/15/18   Legal                 8,976.10      12/21/18 Utilities (Elec)     12,722.35
  7/13/18   Utilities (Wat)        59,615.32   8/27/18 Legal             6,397.00   7/26/18   Legal                13,956.00   10/17/18   Utilities (Elec)       12,509.25   10/23/18   Legal                 6,555.15      12/31/18 Utilities (Water     23,168.82
  7/18/18   RE Taxes              311,799.29                                        8/31/18   Legal                 9,534.00    9/10/18   Appraisal              45,000.00   11/26/18   Receiver             53,100.00
  7/19/18   Utilities (Elec)       14,219.23                                        9/28/18   Receiver             69,100.00    9/14/18   Appraisal Fee           1,350.00    8/14/18   Legal                 9,137.00
  7/30/18   Utilities (Wat)        67,287.00                                        9/28/18   Utilities (Wat)     119,881.28   10/29/18   Receiver               65,500.00
                                                                                    9/28/18   Utilities (Elec)     13,577.61   10/23/18   Utilities (Wat)        23,168.82

Actual - Capitalized              616,820.84 Actual - Capitalized      130,693.72 Actual - Capitalized          263,736.08 Actual - Expensed                    157,230.07 Actual - Expensed               90,829.78 Actual - Expensed                    88,491.17




Forecasted                               -   Forecasted                       -   Forecasted                           -   Forecasted                                  -   Forecasted                            -   Forecasted                                 -
Total                             616,820.84 Total                     130,693.72 Total                         263,736.08 Total                                157,230.07 Total                           90,829.78 Total                                88,491.17

                                                                                                                                                                                                      2018 YTD Actual - Capitalized                    2,593,120.29
                                                                                                                                                                                                      2018 YTD Actual - Expensed                         336,551.02
                                                                                                                                                                                                      2018 YTD Actual Capitalized + Expensed           2,929,671.31
                                                                                                                                                                                                      2018 Forecasted                                           -
                                                                                                                                                                                                      2018 Total                                       2,929,671.31
